Per Curiam:
The trial justice, having heard and denied the defendant’s motion to set aside the verdict in plaintiff’s favor at the term at which the action was tried, and judgment having been entered, was without power to grant the defendant what was in effect a rehearing thereon after the expiration of the term at which the action was tried and upon such rehearing to grant the motion to set aside the verdict. (Civ. Prac. Act, § 549; Clancy v. N. Y., N. H. & H. R. R. Co., 226 N. Y. 213; Ellis v. Hearn, 132 App. Div. 207.)
Order of February 25, 1924, reversed, with costs, and judgment reinstated. Appeal from order of December 6, 1923, dismissed.
All concur; present, Bijur, Mitchell and Proskauer, JJ.